Citation Nr: 1230319	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  08-37 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee condition to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran served on active duty from May 1953 to July 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Atlanta, Georgia, respectively.  

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the claims file..

Following the issuance of the supplemental statement of the case in January 2011, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for hip disorders and for low back pain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left knee condition and for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in service.

2.  The Veteran had experienced tinnitus continuously since service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection for tinnitus is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board).) 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The Veteran testified that he served as a radar technician on the flight line and exposed to engine noise from jet aircraft.  He was issued ear plugs but testified these did not offer much help for hearing protection.  His only noise exposure has been in the military.  He first noticed tinnitus right after separation.  The ringing in his ears bothered him and he sought treatment from two physicians.  Both told him that there was nothing medicine could do for the condition and the second physician attributed the Veteran's tinnitus to his exposure to engine noise.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be granted. 

While the record does not reflect any medical diagnosis of tinnitus either during the Veteran's period of service or prior to a private hearing evaluation occurring in July 2009, the Veteran is competent to report matters within his own personal knowledge, including a continuity of ringing in his ears from the time of his service to the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Moreover, the Board finds the Veteran's report of having experienced a continuity of tinnitus symptomatology since separation from service to be credible as there is no contradictory evidence in the record.  Finally, the Board affords the Veteran's statements with respect to continuity of symptomatology since service significant probative value and the evidence establishes that the Veteran currently has tinnitus.  

While service treatment records reflect no reports of tinnitus or ringing in the ears, there is no indication in these records, or any post-service treatment records, that the Veteran ever denied tinnitus or a history of tinnitus, or that the Veteran gave any history of tinnitus inconsistent with his written statements submitted in this claim.  In this regard, the Board notes that a lack of documentation of a disability alone is not sufficient to show that such disability does not exist.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  Furthermore, the Veteran has reported that when he first noticed tinnitus, he sought treatment and one of them not only diagnosed tinnitus, but also attributed to his noise exposure in service.  The Veteran as a layperson is competent to report a contemporaneous medical diagnosis made by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As noted the Board has already found the Veteran's statements and testimony are competent, credible, and probative.  Therefore the evidence also proves a relationship between service and the current tinnitus, that is, the statements and testimony establishes the in-service incurrence of an injury, disease, or event (noise exposure)that in tinnitus. 

The Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for tinnitus, which the Veteran has credibly and competently reported had its onset in service and has continued since that time, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).



ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As to the claim for hearing loss, the Board notes that a VA examiner in an examination in August 2010 with an addendum in October 2010 concluded it was less likely than not that the Veteran's hearing loss was related to service because his hearing was normal at separation but did not discuss the Veteran's lay evidence that he was exposed to jet engine noise because his duty station was on the flight line.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the examiner did not provide a medical basis as to why the fact that the Veteran's hearing levels were normal at separation, alone, demonstrated that hearing loss was less likely than not a result of in-service noise exposure.  A private evaluator held in July 2009 that military noise exposure could have been the cause of the Veteran's hearing loss.  The private evaluator did not discuss the normal hearing noted at separation.  The evidence is therefore inadequate for a decision in this matter and the Board has determined that a new VA examination and opinion is warranted.

As to the left knee, the Veteran testified that over the years he has been seen by several doctors around the country.  He should be afforded the opportunity to submit those records or in the alternative, to identify the physicians and authorize VA to obtain the records.  The Veteran also testified that in service, he fell and landed on both knees.  Initially, only the right knee bothered him and he sought treatment for that knee.  Shortly afterwards, he began experiencing symptoms in his left knee.  In addition, there is lay and medical evidence that the right knee, now service connected, has caused the Veteran to fall, resulting in injury to his left knee.  The RO has not provided the Veteran with a VA examination that addresses the issue of entitlement to service connection for the left knee.  Once the record development is completed, a VA medical examination and accompanying medical opinion, based upon all of the evidence, including newly acquired evidence, is needed to ascertain whether a left knee disability is present and to ascertain whether service directly caused the disability and whether the service- connected right knee disability caused or aggravated the left knee disability.  38 C.F.R. § 3.159, 3.310; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all VA medical records from the Charleston VAMC, including the Savannah Outpatient Clinic and any other associated outpatient clinic from September 2009 to the present.  All attempts to obtain these records should be documented in the file.

2.  Ask the Veteran to submit records from or provide the full and correct names and contact information and authorize VA to obtain the records from all medical providers who treated or evaluated the Veteran for a left knee disorder that have not previously been provided.  The RO/AMC should attempt to obtain these records once authorization is obtained.

All efforts to obtain these records must be documented in the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  After the foregoing record development is completed, afford the Veteran a VA orthopedic examination for the left knee.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine whether the Veteran has a current left knee disability, and, if so, whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to specifically discuss the relationship between any diagnosed orthopedic disability of the left knee and the treatment for left leg abrasions in March 1955.

The examiner is also asked to specifically discuss the relationship between any diagnosed orthopedic disability of the left knee and treatment in service that began in October 1955 and continued in service as noted in October 1959 and again in April 1960 regarding the right knee.

If the examiner determines that any left knee disability is not related to service, the examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any orthopedic disability of the legs or feet was caused or aggravated by a service-connected disability, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.   

3.  Afford the Veteran a VA examination with an appropriate examiner to determine if the Veteran has a current hearing loss and its etiology.  The claims file should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a bilateral hearing loss disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include noise exposure to jet engines during active duty, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

When providing an opinion, the examiner should consider the Veteran's statements as credible regarding his exposure to jet engine noise on the flight line.

A complete rationale for all opinions must be provided.

4.  After the development requested is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


